Citation Nr: 0825932	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  03-22 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disability including irritable bowel syndrome, due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1980 to May 1995.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Salt Lake City RO.  In May 2006, these 
matters were remanded for additional notice and development.  
[The May 2006 Board decision also denied service connection 
for PTSD.]

The matter of service connection for a gastrointestinal 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

A chronic psychiatric disorder other than PTSD was not 
manifested in service, a psychosis was not manifested in the 
first postservice year, and a preponderance of the evidence 
is against a finding that the veteran has a psychiatric 
disability other than PTSD that is related to his service, or 
was caused or aggravated by a service connected disability.


CONCLUSION OF LAW

Service connection for a psychiatric disability other than 
PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

A January 2003 letter (prior to the RO's initial adjudication 
of this claim) informed the veteran of evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claim, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  A May 2006 
letter notified him of disability ratings and effective dates 
of awards; as this decision does not address any effective 
date or disability rating matters, the veteran is not 
prejudiced by any timing defect as to such notice. 

The veteran's service treatment records (STRs) are associated 
with his claims file; the RO has obtained all 
pertinent/identified records that could be obtained; and all 
evidence constructively of record has been secured.  The RO 
arranged for the veteran to be examined.  VA's duty to assist 
is met.  It is not prejudicial to the veteran for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background 

The veteran's STR's include a December 1987 record that 
indicates he was in an emotionally stressful situation; the 
assessment was situational stress.  

On April 2003 VA examination, the veteran reported that he 
had various pains that were chronic.  He reported that his 
mood had dropped.  He endorsed symptoms of isolation, 
avoidance, depressed feelings, sleep difficulty, low energy, 
and concentration problems.  He was a full-time student and 
worked part-time.  The diagnosis was anxiety disorder, not 
otherwise specified (NOS), and major depressive disorder due 
to general medical condition and anxiety.  The examiner noted 
that the veteran qualified for an anxiety disorder because he 
had multiple PTSD symptoms that were not significant enough 
to cause significant psychosocial impairment and that his 
major depression was due to his chronic pain problems and 
anxiety disorder.

Since the veteran has service-connected disabilities that may 
produce pain, the case was remanded to determine whether his 
major depression is related to such disorders.

On November 2006 VA examination, the examiner reviewed the 
veteran's claims file, to include medical and psychiatric 
history.  The veteran complained of sleep difficulties and 
problems with concentration and memory.  He worried about job 
uncertainty and felt he did not "fit in".  He had rare, 
fleeting thoughts of suicide.  He added that loud noises and 
commotion made him edgy.  The examiner conducted various 
psychological testing.  A personality assessment inventory 
revealed subtle suggestions that the veteran attempted to 
portray himself in a negative or pathological manner in some 
areas.  There were certain patterns or combination of 
features that were unusual in the clinical population but 
very common in individuals feigning mental disorders.  On a 
PAI profile, the level of symptoms reported did not rise to 
that seen on individuals diagnosed with a depressive 
disorder.  MCMI2 results suggested an individual who may have 
some cluster B personality characteristics and may experience 
transient problems with anxiety and depression.  The examiner 
commented that the veteran did not report any clear cut 
symptoms of a mood disorder, nor did he evidence any symptoms 
of a thought disorder.  It was noted that the veteran gave a 
history of transient problems with anxiety and depression in 
response to light stressors, such as unemployment.  Symptoms 
at the time of the evaluation did not rise to a level 
sufficient to meet an Axis I diagnosis.  The veteran appeared 
to be an individual who may meet diagnostic criteria for an 
adjustment disorder when he perceives that stressors in his 
life exceed his coping capability.  However, at the time of 
the evaluation, he was employed, doing well on his job, 
socially engaged, and not being treated for any psychiatric 
disorder.  Based on his self-reported history, review of the 
claims file, and current symptoms, no psychological or 
psychiatric conditions could be identified that related in 
any way to his military service.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303. 

If a psychosis is manifested to a compensable degree in the 
first postservice year, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection is also warranted for 
disability that is proximately due, or the result of (or was 
aggravated by) a service connected disability.  38 C.F.R. 
§ 3.310.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Here, a chronic acquired psychiatric disability was not 
manifested in service, and a psychosis was not manifest in 
the first postservice year.  Consequently, service connection 
for such disability on the basis that it became manifest in 
service, and persisted, or on a presumptive basis (for a 
psychosis as a chronic disease under 38 U.S.C.A. § 1112, 
1137) is not warranted.

There is conflicting evidence as to whether the veteran has a 
chronic acquired psychiatric disability (other than PTSD):  A 
2003 VA examiner diagnosed an anxiety disorder, NOS, and 
major depressive disorder; however, on subsequent psychiatric 
evaluation to determine whether such disability might be 
related to the veteran's service connected disabilities, a 
2006 VA examiner found no evidence of a psychiatric disorder.  
As the 2006 VA examiner conducted psychological testing 
(which was not done in 2003), considered a more complete 
picture of the veteran's history and mental status, and 
provided a more detailed rationale (indicating that the 
veteran may have acute situational psychiatric symptoms, 
which is consistent with the absence of psychiatric 
abnormality on current examination), his opinion that the 
veteran did not have an Axis I diagnosis of psychiatric 
disability is more probative than the opinion of the 2003 VA 
examiner who found anxiety disorder/major depression.  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran has a chronic psychiatric disability other than PTSD 
that is related to his service or to his service connected 
disabilities.  Accordingly, the claim of service connection 
for a psychiatric disability other than PTSD must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for a psychiatric disorder other than PTSD 
is denied.


REMAND

In May 2006, the matter of service connection for a 
gastrointestinal disability , to include as due o undiagnosed 
illness, was remanded, in part, for a VA examination to 
resolve whether the veteran has such disability and, if so, 
whether it is related to service.  The veteran was examined 
in November 2006, and re-examined in January 2008.  
Ultimately, the opinion offered was that the veteran did not 
have IBS or a stomach disorder due to undiagnosed illness.  
The rationale offered appears to be that the veteran did not 
have IBS diagnosed in service, and that current colonoscopy 
was normal.  However, the record suggests that the veteran 
has persistent symptoms of alternating diarrhea and 
constipation (no examiner has questioned that he has such 
symptoms); the opinions offered to date have not accounted 
for/explained away such symptoms.  Furthermore, there is 
further evidence which was not accounted for by the January 
2008 VA examiner, e.g., the veteran's STRs note complaints 
and diagnoses of gastrointestinal problems in service that 
were not noted, and in a December 2006 letter to the veteran 
from a VA gastroenterologist he was advised that biopsies on 
recent endoscopy were normal and that he most likely had 
irritable bowel syndrome.  Consequently, the Board finds that 
the medical opinions provided are inadequate for the Board to 
make the factual findings necessary to adjudicate this 
matter, and that further examination for a more detailed 
medical advisory opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a gastroenterologist to 
determine whether he has a chronic 
gastrointestinal disability and, if so 
its likely etiology (specifically whether 
it is related to his service/GI symptoms 
noted therein) or signs or symptoms of 
such a gastrointestinal disability due to 
undiagnosed illness.  The veteran's 
claims file (including this remand, his 
STRs, and all previous postservice 
evaluations) must be reviewed by the 
examining physician in conjunction with 
the examination, and any tests or studies 
deemed necessary to provide the opinions 
sought must be completed.  Based on 
examination of the veteran and review of 
his record, the examiner should prepare a 
medical opinion that responds to the 
following:

Does the veteran have a chronic 
gastrointestinal disability or signs or 
symptoms of a chronic gastrointestinal 
disability?  [The response to this 
question must account for/explain the 
veteran's noted complaints of alternating 
constipation and diarrhea.  The examiner 
should also indicate whether the normal 
colonoscopy reported in the record rules 
out IBS.]  If he is found to have either 
a diagnosis of a chronic GI disability or 
signs and/or symptoms or a GI disability, 
the examiner should further opine 
regarding the likely etiology of such 
disability, including whether it is 
related to the complaints note in 
service, or due to undiagnosed illness.  
The examiner must explain the rationale 
for all opinions given, and should 
specifically on the apparent diagnosis of 
IBS noted by a gastroenterologist in 
December 2006.  
2.  The RO should then review the claim.  
If it remains denied, the RO should issue 
an appropriate SSOC and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


